Case 19-25757-JNP                 Doc 343-3 Filed 01/27/20 Entered 01/27/20 12:08:45                     Desc
                                      Proposed Order Page 1 of 2



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in compliance with D.N.J. LBR 9004-1
FOX ROTHSCHILD LLP
(Formed in the Commonwealth of Pennsylvania)
Michael J. Viscount, Jr., Esquire
Martha B. Chovanes, Esquire
1301 Atlantic Avenue, Suite 400
Atlantic City, NJ 08401
(609) 348-4515/fax (609) 348-6834
mviscount@foxrothschild.com
mchovanes@foxrothschild.com

Counsel to the Debtor and
Debtor in Possession

                                                                      Chapter 7
In re:
                                                                      Case No. 19-25757
                                                  1
KLINE CONSTRUCTION CO., INC. ,
                                                                      Judge: Honorable Jerrold N. Poslusny, Jr.
                                       Debtor.




                                ORDER GRANTING FINAL ALLOWANCES


                 The relief set forth on the following page numbered 2 is hereby ordered.




1
    The last four digits of Debtor’s federal tax identification numbers is 3037.

Active\106846016.v1-1/15/20
Case 19-25757-JNP             Doc 343-3 Filed 01/27/20 Entered 01/27/20 12:08:45           Desc
                                  Proposed Order Page 2 of 2

Page 2 of 2
In re:           Kline Construction Co., Inc.
Case No:         19-25757 (JNP)
TITLE:           ORDER GRANTING ALLOWANCES



        The Court having found the person(s) named below filed a final application for

allowances [D.I. 576]; and notice and opportunity for hearing were given to creditors and other

parties in interest as required; and for good cause shown; it is

ORDERED, that compensation and expenses are allowed and approved on a final basis as

follows:


           APPLICANT                          FEES                        EXPENSES

        Fox Rothschild LLP                    $501,969.50                  $5,049.42
        Counsel to Chapter 11 Debtor




Active\106846016.v1-1/15/20                       2
